Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Status of Claims
Claims 1-6, 9-17, and 19-21 are allowed.
 
Response to Applicant’s Remarks
With respect to 35 U.S.C. §102(a)(1) rejections:
Applicant’s claim amendments and remarks filed 07/14/2022 have been fully considered and overcame the rejections as presented in the final office action filed 03/14/2022.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Emami et al. (US 2017/0029107) teaches of a method and an electronic apparatus (fig.1 and fig.6) comprising: a receiver (receiver 126, fig.1) which receives a reception signal indicating a physical quantity related to operation of a control target device (par.0097; par.0093} of wireless link characteristics between UAV 630 and controller 610, par.0093); a processor (controller 112, fig.1) which: determines, based on a difference between the physical quantity and a target value of the physical quantity, a state of wireless communication between the electronic apparatus and the control target device (par.0125; par.0064; par.0109, par.0118; par.0121); modifies the target value based on the physical quantity and the state of wireless communication (par.0125; par.0123; par.0122; par.0124; par.0106); and generates a transmission signal indicating the modified target value (par.0124-0125); and a transmitter (transmitter 122, fig.1) which transmits the transmission signal to the control target device (par.0123-0125).
Wang et al. (US 2015/0147976) teaches of an electronic apparatus (fig.1/9 and par.0047/par.0104) comprising: a receiver (fig.1/9 and par.0056/par.0106) which receives a reception signal including a value indicating a physical quantity related to operation of a control target object at a communication destination (par.0087, par.0045, par.0048/par.0104, par.0045); a processor (processor 904, fig.9) which: determines, based on at least one of electric power of a signal and the reception signal, a state of wireless communication (par.0107) between the electronic apparatus (monitoring terminal 106/900) and the communication destination (fig.1 and par.0046/par.0094), calculates, based on the value indicating the physical quantity, a target value of the physical quantity for instructing operation of the control target object (fig. 5 and par.0078), and generates, according to the state of the wireless communication, a transmission signal including a value obtained by modifying the target value (fig. 5 and par.0078); and a transmitter which transmits the transmission signal to the control target object (par.0078). 
	Nonetheless, the prior arts of record as cited above individually or in combination does not teach at least “the transmission signal includes a first transmission signal and a second transmission signal, the processor generates the first transmission signal based on a state of the wireless communication determined at a first time, and generates the second transmission signal based on a state of the wireless communication determined at a second time later than the first time, and the transmitter extracts the second transmission signal from the storage and transmits the second transmission signal to the control target device when the state of the wireless communication determined at the first time indicates deterioration and the first transmission signal and the second transmission signal are stored in the storage”.

Allowable Subject Matter
Claims 1-6, 9-17, and 19-21 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“An electronic apparatus comprising: a receiver which receives a reception signal indicating a physical quantity related to operation of a control target device; a processor which: determines, based on a difference between the physical quantity and a target value of the physical quantity, a state of wireless communication between the electronic apparatus and the control target device; modifies the target value based on the physical quantity and the state of wireless communication; and generates a transmission signal indicating the modified target value; a storage which stores the transmission signal; and a transmitter which transmits the transmission signal to the control target device., wherein: the transmission signal includes a first transmission signal and a second transmission signal, the processor generates the first transmission signal based on a state of the wireless communication determined at a first time, and generates the second transmission signal based on a state of the wireless communication determined at a second time later than the first time, and the transmitter extracts the second transmission signal from the storage and transmits the second transmission signal to the control target device when the state of the wireless communication determined at the first time indicates deterioration and the first transmission signal and the second transmission signal are stored in the storage.”
The primary reason for the allowance of claim 10 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method comprising: receiving a reception signal indicating a physical quantity related to operation of a control target device; determining, based on a difference between the physical quantity and a target value of the physical quantity, a state of wireless communication between the electronic apparatus and the control target device; modifying the target value based on the physical quantity and the state of wireless communication; generating a transmission signal indicating the modified target value; storing the transmission signal in a storage; and transmitting the transmission signal to the control target device, wherein: the transmission signal includes a first transmission signal and a second transmission signal, the first transmission signal is generated based on a state of the wireless communication determined at a first time, and the second transmission signal is generated based on a state of the wireless communication determined at a second time later than the first time, and when the state of the wireless communication determined at the first time indicates deterioration and the first transmission signal and the second transmission signal are stored in the storage, the stored second transmission signal is extracted from the storage and transmitted to the control target device.”
The primary reason for the allowance of claim 12 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“An electronic apparatus comprising: a receiver which receives a reception signal indicating a physical quantity related to operation of a control target device; a processor which: determines, based on a rate of time in which an electric power of a signal received by the receiver is at least equal to a predetermined level, a state of wireless communication between the electronic apparatus and the control target device; calculates, based on the physical quantity, a target value of the physical quantity for instructing operation of the control target device; modifies the target value based on the physical quantity and the state of wireless communication; and generates a transmission signal indicating the modified target value; a storage which stores the transmission signal; and a transmitter which transmits the transmission signal to the control target device, wherein: the transmission signal includes a first transmission signal and a second transmission signal, the processor generates the first transmission signal based on a state of the wireless communication determined at a first time, and generates the second transmission signal based on a state of the wireless communication determined at a second time later than the first time, and the transmitter extracts the second transmission signal from the storage and transmits the second transmission signal to the control target device when the state of the wireless communication determined at the first time indicates deterioration and the first transmission signal and the second transmission signal are stored in the storage.”
The primary reason for the allowance of claim 21 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method comprising: receiving a reception signal indicating a physical quantity related to operation of a control target device; determining, based on a rate of time in which an electric power of a signal received in the receiving is at least equal to a predetermined level, a state of wireless communication between an electronic apparatus and the control target device; calculating, based on the physical quantity, a target value of the physical quantity for instructing operation of the control target device; modifying the target value based on the physical quantity and the state of wireless communication; generating a transmission signal indicating the modified target value; storing the transmission signal in a storage; and transmitting the transmission signal to the control target device, wherein: the transmission signal includes a first transmission signal and a second transmission signal, the first transmission signal is generated based on a state of the wireless communication determined at a first time, and the second transmission signal is generated based on a state of the wireless communication determined at a second time later than the first time, and when the state of the wireless communication determined at the first time indicates deterioration and the first transmission signal and the second transmission signal are stored in the storage, the stored second transmission signal is extracted from the storage and transmitted to the control target device.”
Claims 2-6, 9, 11, 13-17, 19 and 20 are allowed due to their dependency on claims 1, 10, 12 or 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US2018/0196424 and US2021/0069911.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   July 27, 2022